STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0653

VERSUS

BELVIN ROSS SEPTEMBER 26, 2022

In Re: Belvin Ross, applying for supervisory writs, 32nd
Judicial District Court, Parish of Terrebonne, No.
814225.

 

BEFORE : THERIOT, CHUTZ, AND HESTER, JJ.

WRIT DENIED ON THE SHOWING MADE. Relator failed to
include a copy of the bill of information or indictment, all
pertinent minute entries and/or transcripts, and any other
portions of the district court record that might support the
claims raised in the motion to correct an illegal sentence.
Supplementation of this writ application and/or an application
for rehearing will not be considered. See Uniform Rules of
Louisiana Courts of Appeal, Rules 2-18.7 & 4-9. Any future
filing on this issue should include the entire contents of this
application, the missing items noted above, and a copy of this
ruling.

MRT

CHH

COURT OF APPEAL, FIRST CIRCUIT

An)

DEPUTY CLERK OF COURT
FOR THE COURT